Citation Nr: 0007300	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-15 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1969 to November 
1971.  He also had a period of active duty from December 1990 
to May 1991, which is unverified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In October 1998, the veteran submitted a statement in which 
he indicated a desire to amend his claim to include a heart 
disorder.  There is no indication in the claims folder that 
the RO has addressed that claim.  Therefore, the matter is 
referred to the RO for the proper action.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  Service medical records show a three-day blood pressure 
check protocol was accomplished in February and March 1991.  
The veteran was placed on Vasotec at that time. 

3.  Post-service medical records show continued a diagnosis 
of hypertension and continued prescriptions for blood 
pressure medication.  


CONCLUSION OF LAW

The veteran incurred hypertension during active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including hypertension). 

A periodic examination performed in May 1990, when the 
veteran was serving in the Reserves, showed a sitting blood 
pressure of 124/90 and a standing blood pressure of 112/82.  
On the accompanying report of medical history, the veteran 
denied any history of high blood pressure or medication 
usage.  

While the periodic examination of May 1990 included one 
elevated blood pressure reading, a second reading was 
essentially normal.  However, service medical records dated 
in February 1991 indicated that the veteran began a three-day 
blood pressure check at that time.  The blood pressure 
readings were as follows: 1) day one--130/90 in the left arm 
and 128/96 in the right arm; 2) day two--130/100 in the left 
arm and 132/110 in the right arm; and 3) day three--120/102 
in the left arm and 140/98 in the right arm.  Blood pressure 
averages were 126/97 in the left arm and 133/101 in the right 
arm.  Additional blood pressure readings on the final day by 
the physician were 148/96 in the left arm and 154/98 in the 
right arm.  The diagnosis was elevated blood pressure.  All 
of the readings taken in that 3-day period were elevated.  
The physician prescribed Vasotec.  Notes dated later in March 
1991 showed blood pressure readings of 128/94 in the left arm 
and 130/96 in the right arm.  Additional service medical 
records through May 1995 revealed that the veteran continued 
to take antihypertensive medication, Vasotec or Cardura.  

In addition, medical records from Toney Graham, Jr., M.D., 
dated from August 1992 to February 1996 showed that the 
veteran continued to take Vasotec. 

Considering the entire record, the Board finds that the 
evidence supports entitlement to service connection for 
hypertension.  The evidence does not reveal a history or 
diagnosis of hypertension prior to the veteran's period of 
active duty beginning in December 1990.  Although the 
specific diagnosis "hypertension" was not written in 
service medical records, the blood pressure readings recorded 
in February and March 1991 clearly satisfy the criteria for 
hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note 1 (specifies that, for purposes of this section, the 
term hypertension means that the diastolic blood pressure is 
predominantly 90 mm or greater).  Moreover, immediately 
following the completion of the March 1991 blood pressure 
check, the veteran was placed on antihypertensive medication.  
He continues to be diagnosed as having hypertension and 
continues to take medication for hypertension.  Thus, the 
Board finds that the hypertension was shown to be a chronic 
disorder in service and that the veteran continues to have 
hypertension.  Accordingly, the evidence supports entitlement 
to service connection for hypertension.  38 U.S.C.A. §§ 1110, 
5107(b); 38 C.F.R. §§ 3.102, 3.303(a) and (b).         


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, service connection for hypertension is 
granted.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



